Judge Owsley
delivered the Opinion of the Court.
After having accepted from the, Bavnscs a deed fpi»'the land, though it may never bav.e been proved aric* recorded, Maupin can have no equity to enjoin the collection of the money, which, by his contract with lloleman, for the purchase, he stipulated to pay, but to remedy any defects in his title, be should have recourse' to the Barnses. It was, therefore? erroneous to decree a perpetuation of the injunction which had been granted Maupin, against the judg-. ffioiit at law recovered by Holemap, for part of the *381purchase money, and consequently, the decree must be reversed vvith cost, the cause remanded to the court below, and the bill of Maupin dismissed, with cost and damages.
Mayes and Caperton for plaintiff) Turner for defondant. . ,